DETAILED ACTION
The present Office action is in response to the application filing on 30 MARCH 2020 and the most recent Information Disclosure Statement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 03/30/2020, 10/02/2020, 11/03/2021, and 06/09/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claim 1, the claim describes what appears to be a species not disclosed in the original specification. Upon review of the specification, FIGS. 6A-8B and the accompanying paragraphs [0100-0129] appear to be what might have been the intended embodiment to be claimed; however, there are claim differentiations. For instance, the “difference in distance between the first distance and the second distance” according to the specification in FIG. 6B S630 is distance identified by the reflective light from the electronic apparatus in a first position and a second position. Whereas the claim does not require any movement, just the ability to detect movement and furthermore, the “first reflective light and second reflective light” is claimed as two components of a “reflective light,” which suggest they are reflections at the same instance in time. That is to say, the “first reflective light and second reflective light” read on the equivalent of 810 and 820 in FIG. 8A, rather than, for example, 810 in FIG. 8A and 810 in FIG. 8B. From steps S610 and S620 it’s clear the first and second reflective light are not supposed to be at the same instance in time, because the second reflective light is “according to driving of a driver,” which is a movement of the electronic apparatus between sensing of the first and second reflective light.
With regard to claim 7, the same rationale of claim 1 applies.
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With regard to claim 1, the limitation “based on the difference in distance and the moving distance of the electronic apparatus detected by the second sensor, identify whether the reflective light is light reflected by an object or light reflected on the object and subsequently reflected by another surface,” is the subject matter which was not described in such a way to comply with the enablement requirement.
Considering the Wands factors, the most relevant considerations are “(F) the amount of direction provided by the inventor,” “(G) The existence of working examples” and “(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.” Here, with respect to factor (F), the Examiner’s review of the specification has not identified any explanation of how the difference in distance and the moving distance is used such that identification can be made as to what the light is reflected off of. Thus, there is no direction. For factor (G), the limited working examples merely conclude that based on differences in distance values the reflections must satisfy either reflecting an object or an reflecting an object and subsequently reflected by another surface; however, there are a myriad of other possibilities not considered that are not abled to be discarded based on the limited amount of information gathered. See example in ¶¶ [0117-0119] of the original specification. For factor (H), there is not enough information to assess the quantity of experimentation needed, because the specification does not provide enough direction that one of ordinary skill would know what experimentation to perform. With respect to factor (A), the claims breath is broad causing a lack in direction and even falls outside of the scope of the embodiment described in the specification. See the failure to comply with the written description rejection above. With respect to factors (B), (C), and (D), MPEP § 2161.01(III) explains “applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art.” For factor (E), the calculation of distances associated to a time-of-flight camera are predictable in as far as light returning due to a reflection with an associated time-of-light. Taken together, the lack of explanation in the specification for how the identification can be made as to what the light is reflected off of shows that this aspect of the claim is not enabled.
Regarding claim 7, the same rationale of claim 1 applies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2017/0322309 A1 (hereinafter “Godbaz”).
Regarding claim 13, Godbaz discloses an electronic apparatus (FIG. 1, Time-of-Flight Camera Apparatus 100) comprising:
a light source (FIG. 1, Illumination Unit 110) configured to radiate light having a specific pattern ([0036], ll. 3-5, “the illumination unit 110 is shown emitting the projected light 150 through an illumination spatial modulation device 114 and onto the target 140;” [0036], 12-13, “controls the illumination light field, which may be uniform or patterned;” FIG. 7 depicts illumination a spatial light pattern 700 with parallel lines);
a sensor (FIG. 1, Sensor Unit 120) configured to receive reflective light based on the light ([0037], 1-2, “sensor unit 120 captures light data from the reflected light 160 that reflects off of the target 140”); and
a processor (FIG. 1, Processing Unit 130) configured to, based on the reflective light being received at the sensor based on the light radiated by the light source, identify whether the reflective light is light reflected by an object or light that is reflected by the object and subsequently reflected again by another surface based on the specific pattern of the radiated light and a pattern of the reflective light received at the sensor (FIG. 7A, directly reflected spatial light pattern 700 and specular reflected spatial light pattern 705; [0073], ll. 1-10, “Due to the specular reflection of the mirror-like surface 710, the spatial light pattern 700 is distinguishable from the specular reflected spatial light pattern 705. As used herein, a distinguishable specular reflected spatial light pattern 705 comprises any reflected light pattern that is visually, or otherwise, distinguishable from the spatial light pattern 700. For example, the spatial light pattern 700 comprises parallel lines traveling at a 45° angle, while the specular reflected spatial light pattern 705 comprises parallel lines traveling at a 135° angle;” [0077], ll. 1-6, “the processing unit 130 distinguishes the directly reflected spatial light pattern 700 from the specular reflected spatial light pattern 705 by applying a directional filter in a direction that corresponds with a direction of the spatial light pattern 700 and/or the specular reflected spatial light pattern 705”).
Regarding claim 14, Godbaz discloses all of the limitations of claim 13, as outlined above. Additionally, Godbaz discloses wherein the processor is further configured to: based on the reflective light having the specific pattern, identify the reflective light as being reflected by the object ([0077], ll. 1-6, “the processing unit 130 distinguishes the directly reflected spatial light pattern 700 from the specular reflected spatial light pattern 705 by applying a directional filter in a direction that corresponds with a direction of the spatial light pattern 700 and/or the specular reflected spatial light pattern 705”), and
based on the reflective light having a pattern symmetrical with the specific pattern, identify the reflective light as being reflected again by the another object ([0077], ll. 1-6, “the processing unit 130 distinguishes the directly reflected spatial light pattern 700 from the specular reflected spatial light pattern 705 by applying a directional filter in a direction that corresponds with a direction of the spatial light pattern 700 and/or the specular reflected spatial light pattern 705;” FIGS. 8A-8C depict mirrored symmetry when the reflective light is reflected again by another object as also illustrated in FIG. 7A).
Regarding claim 15, Godbaz discloses all of the limitations of claim 13, as outlined above. Additionally, Godbaz discloses wherein the specific pattern comprises one of a pattern in which upper and lower sides are asymmetrical, a pattern in which left and right sides are asymmetrical, or a pattern which upper, lower, left, and right sides are asymmetrical (FIGS. 8A-8C illustrate patterns in which left and right sides are asymmetrical; [0080], ll. 4-16, “FIG. 8A depicts a light pattern 800 that comprises images of arrows. On the opposing side of the depicted axis of reflection 805, a mirrored light pattern 802 also comprises images of arrows, but the arrows point in a different direction. As such, a specular reflection of light pattern 800 results in a spatially distinguishable mirrored light pattern 802. One of skill in the art will understand that light pattern 800 is merely exemplary and is not limited to arrows. Similar features and functionality can be obtained from any image or design that is not symmetric across its y-axis. Other patterns that are asymmetric in both rotation and arbitrary reflections, such as a pattern composed of oriented lower-case letter ‘q’s are particularly suitable”), and 
wherein the processor is further configured to, based on the reflective light having a pattern symmetrical with the specific pattern, identify the reflective light as light reflected again by the another surface ([0072], ll. 9-14, “the specular reflection of the mirror-like surface 710 creates a reflection symmetry in the spatial light pattern 700 that results in a specular reflected spatial light pattern 705 that comprises parallel lines extending in a second direction that is different than the first direction of the spatial light pattern 700;” [0077], ll. 1-6, “the processing unit 130 distinguishes the directly reflected spatial light pattern 700 from the specular reflected spatial light pattern 705 by applying a directional filter in a direction that corresponds with a direction of the spatial light pattern 700 and/or the specular reflected spatial light pattern 705;” FIGS. 8A-8C depict mirrored symmetry when the reflective light is reflected again by another surface as also illustrated in FIG. 7A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481